DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 01/04/2021.  Claims 1-3, 6-16 and 18-22 are pending.  Claims 1-3, 6-16 and 18-22 have been amended, no claims have been canceled and no claims have been added.
	Claims 1, 11 and 14 were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and 35 U.S.C. 112(b) for being indefinite.  Applicant has removed the corresponding phrases/limitations and, therefore, the corresponding rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (U.S. Patent Pub. No. 2018/0121297) in view of Veitch (U.S. Patent Pub. No. 2002/0184442).
Regarding claim 1, Swallow teaches a backup storage system comprising: 
a processor (Any given computing device comprises one or more processors (e.g., CPU and/or single-core or multi-core processors)); and a non-transitory storage medium storing instructions executable on the processor to (as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors – Swallow; [0059]): 
in response to receiving primary data objects from a primary storage system to be stored as backup data objects (system 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata; stored as a backup – Swallow; [0074]-[0076]; Data movement operations are generally storage operations that involve the copying or migration of data between different locations; Data movement operations can include by way of example, backup operations; backup operation creates a copy of a version of primary data 112 at a particular point in time; Each subsequent backup copy 116 (which is a form of secondary copy 116) may be maintained independently of the first; Backup operations can include full backups, differential backups, incremental backups, “synthetic full” backups, and/or creating a “reference copy” (i.e. according to system parameters, execute backup operations to generate a backup copy of primary data to be stored in a different location) – Swallow; [0140]-[0144]), 
retrieve, from a backup control system, redundancy configuration information associated with each primary data object of the primary data objects (media agent 144 associated with a particular secondary storage device 108 may instruct secondary storage device 108 to perform an information management task; For instance, a media agent 144 may instruct a tape library to use a robotic arm or other retrieval means to load or eject a certain storage media, and to subsequently archive, migrate, or retrieve data to or from that media, e.g., for the purpose of restoring data to a client; computing device 102 a secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration (i.e. redundancy configuration information), and media agent 144 may forward a logical unit number (LUN) and other appropriate information to the array, which uses the received information to execute the desired secondary copy operation (i.e. receiving the corresponding redundancy information (RAID) associated with the data to be retrieved) – [0129]);
store the backup data objects in a backup data repository (system 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata; stored as a backup – Swallow; [0074]-[0076]; Backup copies 116 may be stored on media with slower retrieval times than primary storage device 104. Some backup copies may have shorter retention periods than some other types of secondary copies 116, such as archive copies (described below). Backups may be stored at an offsite location – Swallow; [0143]), 
wherein each backup data object is stored in one storage device or in multiple storage devices of the backup data repository according to the particular redundancy scheme (a secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration, and media agent 144 may forward a logical unit number (LUN) and other appropriate information to the array, which uses the received information to execute the desired secondary copy operation – Swallow; [0129])
in response to a command from the backup control system to restore a first backup data object (a restore operation can be initiated involving one or more of secondary copies – Swallow; [0246]), perform a restore operation of the first backup data object (restore operation logically takes a selected secondary copy 116, reverses the effects of the secondary copy operation that created it, and stores the restored data to primary storage where a client computing device 102 may properly access it as primary data; A media agent 144 and an appropriate data agent 142 (e.g., executing on the client computing device 102) perform the tasks needed to complete a restore operation; For example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy 116 will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data – Swallow; [0246]), 
transmit the first backup data object to the primary storage system (restore operation reverses the effects of the secondary copy operation that created it, and stores the restored data to primary storage where a client computing device 102 may properly access it as primary data – Swallow; [0246]).
While Swallow teaches primary and backup operational systems, the backup system utilizing RAID/redundancy configuration, Swallow may not necessarily, specifically teach redundancy configuration information associated with each primary data object specifies a particular redundancy scheme for storing the primary data object as a backup data object; store, in a memory, the redundancy configuration information associated with each of the backup data objects that are stored in the backup data repository; including retrieving, from the memory, a first redundancy configuration information associated with the first backup data object, identifying a first redundancy scheme specified in the first redundancy configuration information, and retrieving the first backup data object from the one storage device or from the multiple storage devices of the backup data repository based on the first redundancy scheme (i.e. the particulars relating to processing of multi-level RAID storage).
Veitch teaches wherein the redundancy configuration information associated with each primary data object specifies a particular redundancy scheme for storing the primary data object as a backup data object (assigning RAID levels to data prior to loading the data in a disk array – Veitch; [0032]; For simplicity, the method will be described in connection with one stream per store; the disk array will be described as having only two RAID levels: RAID 1/0 and RAID 5 (while RAID levels 1/0 and 5 have been described, other RAID levels may be considered – Veitch; [0058]); “optimal” RAID levels and LUN sizes are determined by applying an algorithm to the data workload and device specifications. What is optimal is based on external criteria such as least cost, most efficient, most fault-tolerant, etc. For example, the algorithm might determine that five disks of the disk array should be used for a RAID 5 LUN and six disks should be used for a RAID 1/0 LUN – Veitch; [0032]-[0034]);  
store, in a memory, the redundancy configuration information associated with each of the backup data objects that are stored in the backup data repository (Each store 30 is an object, which includes one or more attributes; Attributes may include name, size and RAID level; as the RAID level(s) are being determined (according to the algorithm selected) – Veitch; [0032]-[0035], the RAID level corresponding to the algorithm/rule is assigned to the store; thus, the store is assigned a RAID level corresponding o the rule/algorithm it fires – Veitch; [0042]);
the first redundancy scheme (comprising RAID being, for example, one of RAID 1/0 and 5 – Veitch; [0032]-[0034]; but other RAID levels may be considered – Veitch; [0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Swallow’s secondary storage system, implementing RAID, with Veitch’s method for assigning RAID levels because “when initially mapping data to a disk array, it is very desirable to choose the best RAID level.”  “A wrong choice can be costly because poor performance and resource utilization, or decreased availability could result.”  “Choosing the wrong RAID level could also result in increased storage costs, due to the relative amount of redundant data kept in different RAID schemes.”  (Veitch; [0011]).
Therefore Swallow and Veitch teach (wherein the secondary/backup storage of Swallow being a RAID configuration, comprises the teachings of Veitch (assigning RAID including retrieving, from the memory, a first redundancy configuration information associated with the first backup data object (Swallow accessing secondary/backup storage; media agent 144 and an appropriate data agent 142 (e.g., executing on the client computing device 102) perform the tasks needed to complete a restore operation; For example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy 116 will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data – Swallow; [0246]; in this case, implementing RAID,  RAID information retrieved and processed according to the corresponding data’s RAID level (RAID level 1/0, 5, etc.), 
identifying a first redundancy scheme specified in the first redundancy configuration information (via Veitch, each store 30 is an object, which includes one or more attributes; Attributes may include name, size and RAID level – Veitch; [0028]);
retrieving the first backup data object (secondary/backup storage comprising RAID configuration – Swallow; [0129]; restore operation logically takes a selected secondary copy 116, reverses the effects of the secondary copy operation that created it, and stores the restored data to primary storage where a client computing device 102 may properly access it as primary data – Swallow; [0246]; data being assigned RAID level according to algorithm/rule – Veitch; [0032]-[0034]) from the one storage device or from the multiple storage devices of the backup data repository (secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration – Swallow; [0129]) based on the first redundancy scheme (according to the number of disks required to implement the multi-level RAID configuration and/or how many available – [0003]-[0010]; in Veitch, disks 12 utilized – Veitch; [0023]; implementing RAID levels 1/0 and 5 – [0032]-[0034]; but the RAID levels not limited thereto – Veitch; [0058]).
One of ordinary skill in art, provided Swallow’s teachings of a secondary/backup storage for storing/retrieving/restoring data from the secondary/backup storage to a primary system and said secondary/backup storage utilizing RAID configuration(s), would know/understand the facilitations of retrieving data according to the various well known RAID levels, from within a RAID configuration, and provide the retrieved data to the primary system accordingly.  As Swallow teaches, media agent and an appropriate data agent perform the tasks needed to complete a restore operation.  Swallow provides an example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data. (Swallow; [0246]).  One of ordinary skill in the art would recognize that the secondary/backup storage implementing a RAID configuration (as Swallow also discloses – [0129]), “tasks needed to complete a restore operation” would consist of the well-known retrieval of data according to the RAID configuration in which it is stored (note, references cited but not relied upon address the various RAID levels and how they are stored/implemented across disks for access – see NPL references Microsemi’ “Choosing the right RAID configurations;” Prepressure’s “RAID;” and ProStorage’s “Understanding RAID; RAID storage primer for back-up and archiving).

Regarding claims 11 and 14, claims 11 and 14 comprise the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.

Regarding claim 2, Swallow and Veitch teach wherein the redundancy configuration information associated with the primary data objects includes different redundancy schemes (RAID level(s) being determined (according to the algorithm selected) – Veitch; [0032]-[0035], the RAID level corresponding to the algorithm/rule is assigned to the store; thus, the store is assigned a RAID level corresponding o the rule/algorithm it fires – Veitch; [0042]; comprising RAID being, for example, one of RAID 1/0 and 5 – Veitch; [0032]-[0034]; but other RAID levels may be considered – Veitch; [0058]) for storing different backup data objects of the primary data objects (one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata; stored as a backup – Swallow; [0074]-[0076]; secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration – Swallow; [0129]), and 
wherein the different redundancy schemes comprise different Redundant Array of Independent Disks (RAID) levels (comprising RAID being, for example, one of RAID 1/0 and 5 – Veitch; [0032]-[0034]; but other RAID levels may be considered – Veitch; [0058].  

Regarding claim 3, Swallow and Veitch teach in response to a determination that the first redundancy scheme specified in the first redundancy configuration information is a mirror scheme in which a mirror copy of a first primary data object was stored as the first backup data object (Using RAID 1 (mirroring) or RAID 1/0 (striped mirroring), two copies of data are stored on different disks; If one disk fails and the copy thereon becomes inaccessible, the copy on the other disk can be accessed – Veitch; [0003]; RAID 1/0 also including mirror – Veitch; [0010]; the disk array will be described as having only two RAID levels: RAID 1/0 and RAID 5 – Veitch; [0032]; but not limited thereto – Veitch; [0058]), 
retrieve the first backup data object from the one storage device of the backup data repository (logically takes a selected secondary copy 116, reverses the effects of the secondary copy operation that created it, and stores the restored data to primary storage where a client computing device 102 may properly access it as primary data; A media agent 144 and an appropriate data agent 142 perform the tasks needed to complete a restore operation (i.e. retrieving data on secondary/backup storage, according to its corresponding RAID configuration as described in Veitch).
One of ordinary skill in art, provided Swallow’s teachings of a secondary/backup storage for storing/retrieving/restoring data from the secondary/backup storage to a primary system and said secondary/backup storage utilizing RAID configuration(s), would know/understand the facilitations of retrieving data according to the various well known RAID levels, from within a RAID configuration, and provide the retrieved data to the primary system accordingly.  As Swallow teaches, media agent and an appropriate data agent perform the tasks needed to complete a restore operation.  Swallow provides an example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy will be correspondingly rehydrated (reversing deduplication), (Swallow; [0246]).  One of ordinary skill in the art would recognize that the secondary/backup storage implementing a RAID configuration (as Swallow also discloses – [0129]), “tasks needed to complete a restore operation” would consist of the well-known retrieval of data according to the RAID configuration in which it is stored (note, references cited but not relied upon address the various RAID levels and how they are stored/implemented across disks for access – see NPL references Microsemi’ “Choosing the right RAID configurations;” Prepressure’s “RAID;” and ProStorage’s “Understanding RAID; RAID storage primer for back-up and archiving).

Regarding claim 13, Swallow and Veitch teach wherein the redundancy configuration information associated with the primary data objects 7PATENTAtty Docket No.: 92017819 App. Ser. No.: 16/179,615includes different redundancy schemes for storing different backup data objects of the primary data objects (one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of primary data 112 including its associated metadata; stored as a backup – Swallow; [0074]-[0076]; 102 a secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration (i.e. redundancy configuration information) – Swallow; [0129]), and
wherein the different redundancy schemes comprise different Redundant Array of Independent Disks (RAID) levels (according to the number of disks required to implement the multi-level RAID configuration and/or how many available – [0003]-[0010]; in Veitch, disks 12 utilized – Veitch; [0023]; implementing RAID levels 1/0 and 5 – [0032]-[0034]; but the RAID levels not limited thereto – Veitch; [0058]).

Regarding claim 15, Swallow and Veitch presenting, by a backup control program, a graphical user interface (User interface 158 may include information processing and display software, such as a graphical user interface (GUI) – Swallow; [0112]), and 
receiving, by the backup control program, user settings (administrators can manually configure information management policies 148 and/or other settings, e.g., via user interface 158 – Swallow; [0199]) for the redundancy configuration information (Each store 30 is an object, which includes one or more attributes. Attributes may include name, size and RAID level; hosts may have attributes that affect storage choices  – Veitch; [0028]-[0030]) associated with the primary data objects (primary data stored on primary storage system – Swallow; [0074]-[0076]) through the graphical user interface (User interface 158 may include information processing and display software, such as a graphical user interface (GUI) – Swallow; [0112]).

Regarding claim 16, Swallow and Veitch teach wherein the redundancy configuration information (Each store 30 is an object, which includes one or more attributes. Attributes may include name, size and RAID level; hosts may have attributes that affect storage choices – Veitch; [0028]-[0030] associated with the primary data objects ((primary data stored on primary storage system – Swallow; [0074]-[0076]) is received as user settings on a graphical user interface (User interface 158 may include information processing and display software, such as a graphical user interface (GUI) – Swallow; [0112])

Claims 6-10, 12, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (U.S. Patent Pub. No. 2018/0121297) in view of Veitch (U.S. Patent Pub. No. 2002/0184442) in further view of Ptak (U.S. Patent Pub. No. 2017/0123921).
Regarding claim 6, Swallow and Veitch may not necessarily teach to check for data corruption of the first backup data object according to the first redundancy scheme specified by the first redundancy configuration information.  
Ptak teaches to check for data corruption of the stood data object according to the first redundancy scheme by the first redundancy configuration information (PPL (or partial parity log) container 210 stored on respective parity drives of the RAID system 120 (such as a RAID 5 system (i.e. redundancy scheme)); After a partial parity (or PPL) value 226 has been calculated, the partial parity logger 106 may combine the PPL value 226 with PPL metadata 222 that defines the PPL value 226 and provides information with which to restore parity consistency to one or more stripes of the RAID system 120; the drive array controller 104 may perform a checksum of the PPL value 226, to generate a check value 224; Upon later retrieval of the PPL value 226, the same checksum may be performed to generate another check value with which to compare to the check value 224, to verify the PPL value 226 has not been corrupted (i.e. checking corruption according to, for example, RAID 5 redundancy scheme) – Ptak; [0041]).
(Ptak; [0003]).

Regarding claim 7, Swallow, Veitch and Ptak teach wherein the instructions are executable to cause the processor to rebuild the first backup data object (a restore operation can be initiated involving one or more of secondary copies – Swallow; [0246]; restore operation logically takes a selected secondary copy 116, reverses the effects of the secondary copy operation that created it, and stores the restored data to primary storage where a client computing device 102 may properly access it as primary data; A media agent 144 and an appropriate data agent 142 (e.g., executing on the client computing device 102) perform the tasks needed to complete a restore operation; For example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy 116 will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data – Swallow; [0246])
according to the first redundancy scheme in response to detecting the data corruption of the first backup data object (Secondary copies 116 can help in search and analysis efforts and meet other information management goals as well, such as: restoring data and/or metadata if an original version is lost (e.g., by deletion, corruption, or disaster) – Swallow; [0075];  Secondary storage/backup implementing RAID configuration – Swallow; [0129]; implemented using corresponding RAID configuration in which the data is associated, as taught by Veitch – Veitch; [0032]-[0034] and [0058]).  
One of ordinary skill in art, provided Swallow’s teachings of a secondary/backup storage for storing/retrieving/restoring data from the secondary/backup storage to a primary system and said secondary/backup storage utilizing RAID configuration(s), would know/understand the facilitations of retrieving data according to the various well known RAID levels, from within a RAID configuration, and provide the retrieved data to the primary system accordingly.  As Swallow teaches, media agent and an appropriate data agent perform the tasks needed to complete a restore operation.  Swallow provides an example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data. (Swallow; [0246]).  One of ordinary skill in the art would recognize that the secondary/backup storage implementing a RAID configuration (as Swallow also discloses – [0129]), “tasks needed to complete a restore operation” would consist of the well-known retrieval of data according to the RAID configuration in which it is stored (note, references cited but not relied upon address the various RAID levels and how they are stored/implemented across disks for access – see NPL references Microsemi’ “Choosing the right RAID configurations;” Prepressure’s “RAID;” and ProStorage’s “Understanding RAID; RAID storage primer for back-up and archiving).

Regarding claim 8, Swallow, Veitch and Ptak teach as part of the restore operation of the first backup data object (a restore operation can be initiated involving one or more of secondary copies – Swallow; [0246]; Swallow accessing secondary/backup storage; media agent 144 and an appropriate data agent 142 (e.g., executing on the client computing device 102) perform the tasks needed to complete a restore operation; For example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy 116 will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data – Swallow; [0246]; in this case, implementing RAID,  RAID information retrieved and processed according to the corresponding data’s RAID level (RAID level 1/0, 5, etc.), 
compute redundancy information according to the first redundancy scheme (Secondary copies 116 can help in search and analysis efforts and meet other information management goals as well, such as: restoring data and/or metadata if an original version is lost (e.g., by deletion, corruption, or disaster) – Swallow; [0075];  Secondary storage/backup implementing RAID configuration – Swallow; [0129]; implemented using corresponding RAID configuration in which the data is associated, as taught by Veitch – Veitch; [0032]-[0034] and [0058]; i.e. the corresponding RAID configuration is identified), wherein the computed redundancy information indicates whether the first backup data object was stored in the one storage device or in the multiple storage devices (depending on the disk/raid configuration, the utilization of a disk array may be calculated, as different RAID levels have different configurations – [0054]-[0055]; a first LUN 36 striped across two disks 12 and a second LUN 36 striped across three disks 12; The first and second stores are assigned to a RAID 1/0 LUN and a third store is assigned to a RAID 5 LUN – Veitch; [0031]; see Fig. 2).  
One of ordinary skill in art, provided Swallow’s teachings of a secondary/backup storage for storing/retrieving/restoring data from the secondary/backup storage to a primary system and said secondary/backup storage utilizing RAID configuration(s), would know/understand the facilitations of retrieving data according to the various well known RAID levels, from within a RAID configuration, and provide the retrieved data to the primary system accordingly.  As Swallow teaches, media agent and an appropriate data agent perform the tasks needed to complete a restore operation.  Swallow provides an example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data. (Swallow; [0246]).  One of ordinary skill in the art would recognize that the secondary/backup storage implementing a RAID configuration (as Swallow also discloses – [0129]), “tasks needed to complete a restore operation” would consist of the well-known retrieval of data according to the RAID configuration in which it is stored (note, references cited but not relied upon address the various RAID levels and how they are stored/implemented across disks for access – see NPL references Microsemi’ “Choosing the right RAID configurations;” Prepressure’s “RAID;” and ProStorage’s “Understanding RAID; RAID storage primer for back-up and archiving).

Regarding claim 9, Swallow, Veitch and Ptak teach wherein the computed redundancy information used to restore the first backup data object (secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration – Swallow; [0129]; a restore operation can be initiated involving one or more of secondary copies – Swallow; [0246]; Swallow accessing secondary/backup storage; media agent 144 and an appropriate data agent 142 (e.g., executing on the client computing device 102) perform the tasks needed to complete a restore operation – Swallow; [0246]) comprises parity information of a Redundant Array of Independent Disks (RAID) level (implementing RAID; RAID information retrieved and processed according to the corresponding data’s RAID level (RAID level 1/0, 5, etc.) – Veitch; [0032]-[0034] and [0058]).  

Regarding claim 10, Swallow and Veitch teach in response to a determination that the first redundancy scheme used at a time that the first backup data object was stored in the backup data repository is a parity scheme (data associated with redundancy scheme RAID 5 – Veitch; [0031]-[0034]; the disk array will be described as having only two RAID levels: RAID 1/0 and RAID 5 – Veitch; [0032]; but not limited thereto – Veitch; [0058]), 
obtain multiple portions of the first backup data object from the multiple storage devices of the backup data repository (logically takes a selected secondary copy 116, reverses the effects of the secondary copy operation that created it, and stores the restored data to primary storage where a client computing device 102 may properly access it as primary data; A media agent 144 and an appropriate data agent 142 perform the tasks needed to complete a restore operation; secondary storage device 108 may include an array of hard disk drives or solid state drives organized in a RAID configuration – Swallow; [0139] (i.e. retrieving data on secondary/backup storage, according to its corresponding RAID configuration (RAID 5, across the, for example, 5 disks being utilized for RAID 5 – Veitch; [0034]);
One of ordinary skill in art, provided Swallow’s teachings of a secondary/backup storage for storing/retrieving/restoring data from the secondary/backup storage to a primary system and said secondary/backup storage utilizing RAID configuration(s), would know/understand the facilitations of retrieving data according to the various well known RAID levels, from within a RAID configuration, and provide the retrieved data to the primary system accordingly.  As Swallow teaches, media agent and an appropriate data agent perform the tasks needed to complete a restore operation.  Swallow provides an example, data that was encrypted, compressed, and/or deduplicated in the creation of secondary copy will be correspondingly rehydrated (reversing deduplication), uncompressed, and unencrypted into a format appropriate to primary data. (Swallow; [0246]).  One of ordinary skill in the art would recognize that the secondary/backup storage implementing a RAID configuration (as Swallow also discloses – [0129]), “tasks needed to complete a restore operation” would consist of the well-known retrieval of data according to the RAID configuration in which it is stored (note, references cited but not relied upon address the various RAID levels and how they are stored/implemented across disks for access – see NPL references Microsemi’ “Choosing the right RAID configurations;” Prepressure’s “RAID;” and ProStorage’s “Understanding RAID; RAID storage primer for back-up and archiving).
Swallow and Veitch may not necessarily teach check for corruption of the multiple portions of the frist backup data object.
check for corruption of the multiple portions of the first backup data object (PPL (or partial parity log) container 210 stored on respective parity drives of the RAID system 120 (such as a RAID 5 system (i.e. redundancy scheme)); After a partial parity (or PPL) value 226 has been calculated, the partial parity logger 106 may combine the PPL value 226 with PPL metadata 222 that defines the PPL value 226 and provides information with which to restore parity consistency to one or more stripes of the RAID system 120; the drive array controller 104 may perform a checksum of the PPL value 226, to generate a check value 224; Upon later retrieval of the PPL value 226, the same checksum may be performed to generate another check value with which to compare to the check value 224, to verify the PPL value 226 has not been corrupted – Ptak; [0041]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Swallow and Veitch with Ptak’s checking for data corruption to check for possible data corruption, via parity information if involving parity RAID, and to restore the data on a drive of the RAID system should the drive fail, become corrupted or lose power.  (Ptak; [0003]).

	Regarding claim 12, claim 12 comprises the same or similar language as claim 10 and is, therefore, rejected for the same or similar reasons.

Regarding claim 19, Swallow and Veitch may not necessarily teach to check for data corruption of the first backup data object according to the first redundancy scheme specified by the first redundancy configuration information (PPL (or partial parity log) container 210 stored on respective parity drives of the RAID system 120 (such as a RAID 5 system (i.e. redundancy scheme)); After a partial parity (or PPL) value 226 has been calculated, the partial parity logger 106 may combine the PPL value 226 with PPL metadata 222 that defines the PPL value 226 and provides information with which to restore parity consistency to one or more stripes of the RAID system 120; the drive array controller 104 may perform a checksum of the PPL value 226, to generate a check value 224; Upon later retrieval of the PPL value 226, the same checksum may be performed to generate another check value with which to compare to the check value 224, to verify the PPL value 226 has not been corrupted – Ptak; [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Swallow and Veitch with Ptak’s checking for data corruption to check for possible data corruption, via parity information if involving parity RAID, and to restore the data on a drive of the RAID system should the drive fail, become corrupted or lose power.  (Ptak; [0003]).

Regarding claim 20, Swallow, Veitch and Ptak teach in response to a determination that the first redundancy scheme is a parity scheme (data associated with redundancy scheme RAID 5 – Veitch; [0031]-[0034]; the disk array will be described as having only two RAID levels: RAID 1/0 and RAID 5 – Veitch; [0032]; but not limited thereto – Veitch; [0058]);
retrieve multiple portions of the first backup data object and a parity value associated with the first backup data object from the multiple storage devices of the backup data repository (PPL (or partial parity log) container 210 stored on respective parity drives of the RAID system 120 (such as a RAID 5 system; (i.e. redundancy scheme)); After a partial parity (or PPL) value 226 has been calculated, the partial parity logger 106 may combine the PPL value 226 with PPL metadata 222 that defines the PPL value 226 and provides information with which to restore parity consistency to one or more stripes of the RAID system 120 (i.e. across the multiple storage devices in which RAID parity is stored (in this case RAID 5)); the drive array controller 104 may perform a checksum of the PPL value 226, to generate a check value 224; Upon later retrieval of the PPL value 226, the same checksum may be performed to generate another check value with which to compare to the check value 224, to verify the PPL value 226 has not been corrupted – Ptak; [0041]); 
regenerate a new parity value based on the retrieved multiple portions of the first backup data object (After a partial parity (or PPL) value 226 has been calculated, the partial parity logger 106 may combine the PPL value 226 with PPL metadata 222 that defines the PPL value 226 and provides information with which to restore parity consistency to one or more stripes of the RAID system 120; the drive array controller 104 may perform a checksum of the PPL value 226, to generate a check value 224; Upon later retrieval of the PPL value 226, the same checksum may be performed to generate another check value with which to compare to the check value 224, to verify the PPL value 226 has not been corrupted – Ptak; [0041]); 
determine whether the new parity value matches the retrieved parity value (which to compare to the check value 224, to verify the PPL value 226 has not been corrupted – Ptak; [0041]); and 
in response to a determination that the new parity value does not match the retrieved parity value, determine that the first backup data object is corrupted (PPL checksum not correct: If, during the PPL recovery, PPL checksum does not match the checksum stored in the PPL header, then the recovery is not performed for this PPL portion – Ptak; [0057]). 

Regarding claim 22, claim 22 comprises the same or similar limitations as claim 20 and is, therefore, rejected for the same or similar reasons.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Swallow (U.S. Patent Pub. No. 2018/0121297) in view of Veitch (U.S. Patent Pub. No. 2002/0184442) in view of Ptak (U.S. Patent Pub. No. 2017/0123921) in further view of Meiri (U.S. Patent No. 10,055,161).
Regarding claim 21, Swallow, Veitch and Ptak teach in response to the determination that the first backup data object is corrupted (PPL checksum not correct: If, during the PPL recovery, PPL checksum does not match the checksum stored in the PPL header – Ptak; [0057]), 
Swallow, Veitch and Ptak may not necessarily teach to cause a display of a warning on a user interface to indicate a corruption in the backup data repository.  Meiri teaches to cause a display of a warning on a user interface to indicate a corruption in the backup data repository (if rebuild fails/corrupt data, an error is returned to the user – Meiri; Col. 18; lines 10-20).
(Meiri; Col. 18; lines 15-20).

Regarding claim 18, claim 18 comprises the same or similar limitations as claims 19 and 21 (as interpreted by Examiner), and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/R.L.S./Examiner, Art Unit 2137